Citation Nr: 0528963	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  91-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 27, 1993, 
for the grant of an increased evaluation to 80 percent for 
neurological residuals of a gunshot wound to the left thigh 
resulting in sciatic nerve impairment and left ankle triple 
arthrodesis.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty March 
1968 to May 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
implemented a September 2002 Board decision granting an 
increased rating to 80 percent for left sciatic neuropathy, 
and assigned an effective date for the increased rating of 
July 27, 1993.  The veteran expressed disagreement with the 
effective date assigned by the RO.  The Board notes that the 
September 2002 Board decision originated with the veteran's 
appeal of a 1989 reduction in what was a 100 percent rating.  
As is discussed in the September 2002 Board decision, matters 
arising from that appeal were addressed by the Board and by 
the United States Court of Appeals for Veterans Claims 
(Court).  All issues on appeal have been resolved except for 
the current issue involving the effective date of the 
increased rating to 80 percent.  This issue is a 
"downstream" issue arising out of a claim that was 
remanded, and as such, it maintains the original docket 
number.         


FINDING OF FACT

It is reasonably shown that the veteran's service-connected 
left sciatic nerve pathology involved complete paralysis of 
the sciatic nerve from July 1, 1989. 


CONCLUSION OF LAW

An earlier effective date of July 1, 1989, is warranted for 
the award of an 80 percent rating for the neurological 
residuals of a gunshot wound to the left thigh resulting in 
sciatic nerve impairment and left ankle triple arthrodesis.  
38 U.S.C.A. §§ 1155, 5110 (West 2002);  38 C.F.R. §§ 3.400, 
4.124(a), Diagnostic Code (Code) 8520 (as in effect July 1, 
1989 through the present day).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's three-volume claims folder, which includes, but 
is not limited to:  service medical records; the appellant's 
contentions, including those presented at a hearing before 
the Board in August 2005; VA examination reports including 
those dated in September 1993, July 1993, August 1989, and 
December 1988; and various VA and private medical records of 
treatment received for gunshot wound residuals since service.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with regard to 
this claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

Prior to July 1, 1989, the veteran was in receipt of a 100 
percent schedular rating (under Codes 5000-8520) for 
residuals of the gunshot wound involving the sciatic nerve 
pathology and triple arthrodesis of the left ankle with 
active osteomyelitis.  Effective July 1, 1989, osteomyelitis 
was given a separate (noncompensable) rating, and the 
veteran's rating for triple arthrodesis, left ankle, with 
history of sciatic nerve impairment, secondary to his gunshot 
wound, was evaluated under Code 5270 (for rating disability 
of the ankle) and reduced to 30 percent.  The veteran 
appealed.  As noted in the introduction, the Board eventually 
assigned an 80 percent rating under Code 8520 (recognizing 
once again the fact that disability in the ankle resulted 
from paralysis of the sciatic nerve severed in the original 
gunshot wound).  See the September 2002 Board decision.  In 
October 2002, the RO implemented the Board decision and 
assigned an effective date of July 27, 1993, for the 
increased rating to 80 percent.  The only question now before 
the Board is whether the veteran's disability met the 
criteria for an 80 percent rating earlier than July 27, 1993.  
The veteran contends that the 80 percent rating should be 
made effective July 1, 1989.  For reasons explained below, 
the Board agrees.

The effective date of an increase in disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38  U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.

The criteria for rating paralysis of the sciatic nerve is 
found at 38 C.F.R. § 4.124a, Code 8520.  Under the provisions 
of this code, incomplete severe paralysis of the sciatic 
nerve with marked muscular atrophy, is rated 60 percent 
disabling.  When paralysis is complete, and the foot dangles 
and drops with no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or lost, the 
disability warrants an 80 percent rating.  See Code 8520.  
The criteria in effect today are identical to those in effect 
in July 1989.  

In October 2002, the RO assigned July 27, 1993, as the 
effective date for the 80 percent rating based on findings 
from the VA examination of that date.  These findings (and 
those of the September 1993 VA examination report) were 
determined to more nearly approximate the criteria for an 80 
percent rating.  They essentially showed that the gunshot 
wound to the veteran's left thigh had severed the sciatic 
nerve causing left foot drop, that the veteran had severe or 
marked atrophy of the left calf and thigh muscles, and that 
he had decreased range of motion of the left knee.  

For purposes of this decision, the Board points out that the 
1993 examinations also revealed that the veteran's 
neurological disability (other than secondary osteomyelitis) 
was stagnant in nature.  The examiners specifically found 
that the neurological problems had dated back many years, 
were permanent, and would not improve over time.  Review of 
the medical evidence prior to 1993 reveals that the criteria 
for an 80 percent rating under Code 8520 had in fact been met 
for some time.  

Service medical records revealed that the September 1968 
gunshot wound to the veteran's left thigh severed his sciatic 
nerve and fractured the left femur.  The final inservice 
diagnoses in April 1969 included partial neuropathy left 
sciatic nerve with paralysis of all muscles of the left leg 
and foot, and partial ankylosis of the left knee, ankle, and 
subtalar joints.  Subsequent to service, the condition grew 
worse.  While neuropathy of the left sciatic nerve was noted 
to be only incomplete on VA examination in April 1970, the 
examiner at that time also found atrophy in the left thigh 
and calf, an absence of left knee or ankle reflexes, and 
ankylosis with no motion in the left ankle and subtalar 
joints.  Symmetrical generalized atrophy of the left leg with 
flaccid paralysis was found in VA examination in June 1973.  
The veteran developed foot-drop and inversion of the foot in 
the early 1970s.  VA examination in February 1976 showed 
marked atrophy of the muscles of the left thigh and lower 
leg, near complete ankylosis of the left ankle, and complete 
anesthesia of the left lower leg.  VA examinations in 
December 1988 and August 1989 revealed that the left ankle 
was fused at 10 degrees extension, that there were no 
palpable left leg pulses, and that there was atrophy of the 
calf and thigh.  

While the RO assigned an 80 percent rating from July 27, 
1993, the Board finds that the record adequately establishes 
that the neurological symptomatology reported at that time 
had been stagnant for years, and that the veteran's 
neurological residuals involving the left sciatic nerve more 
nearly approximated the criteria for an 80 percent rating at 
least as far back as July 1, 1989.  Consequently, an 80 
percent rating is warranted from July 1, 1989.  As the 
veteran was in receipt of a 100 percent rating prior to that 
date, a determination as to a still earlier effective date is 
moot.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
the May 2002 letter sent to the claimant.  This letter and a 
December 2003 statement of the case provided adequate notice 
on the "downstream" issue of an earlier effective date.  
See VAOPGCPREC 8-2003 (Dec. 2003).    The veteran was advised 
of what information and evidence was needed to substantiate 
the claim decided herein and of his and VA's respective 
duties for obtaining evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Furthermore, 
by this decision, the benefit sought on appeal is granted in 
full, and there is no prejudice to the veteran with the Board 
deciding this matter without a prolonged discussion as to the 
full technical compliance with the VCAA and VA's duties to 
notify and assist claimants.  
See 38 C.F.R. § 20.1102 [harmless error].  


ORDER

An effective date of July 1, 1989, is granted for the award 
of an 80 percent rating for the veteran's neurological 
residuals of a gunshot wound to the left thigh resulting in 
sciatic nerve impairment and left ankle triple arthrodesis, 
subject to the regulations governing payment  of monetary 
awards.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


